DETAILED ACTION
	This Office action is in response to the amendment filed on August 24, 2022. Claims 1-7, 9-15, and 17-22 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on August 24, 2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-15, and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,069,856 (Sogge) in view of US 20120153712 A1 (Simula et al.).
Regarding Claim 1, Sogge discloses (Col. 1 line 35-Col. 3 line 3; Figs. 1-8) a road wheel (12) for a vehicle (10), comprising: a first rim half (panel 15); and a second rim half (panel 16) operatively connected to the first rim half, wherein the first rim half (15) comprises at least a first portion (it can be seen in Fig. 2 that a portion between 15 and 17 is angled away from panel 16) that is angled away from the second rim half (16), wherein the second rim half comprises at least a first portion (it can be seen in Fig. 2 that a portion between 16 and 18 is angled away from panel 15) that is angled away from the first rim half (15), and wherein a hollow cavity (space formed between surface 17 of panel 15 and surface 18 of panel 16 shown in Fig. 2) is formed between the first portion of the first rim half (15) and the first portion of the second rim half (16).
Sogge does not disclose the first rim half or the second rim half comprises a flange that extends from an outer radial edge of the first rim half or the second rim half to support an elastomeric pad.
However, Simula et al. teaches (Para. [0034]-[0050]; Figs. 1-17) a wheel (150, 200) with a flange (edges 160, 162 of rim 156; edges 210, 212 of rim 206) that supports an elastomeric pad (176).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Sogge to include a flange that supports an elastomeric pad, such as taught by Simula et al., in order to interface between the wheel and the track.
Regarding Claim 2, Sogge and Simula et al. teach the road wheel of claim 1, as discussed above. Sogge further discloses (Col. 1 line 35-Col. 3 line 3; Figs. 1-8) the first rim half (panel 15) and the second rim half (panel 16) are operatively connected to one another with at least one fastener or welded connection around the perimeter (bolts 24, 24’ at the inner perimeter of panel 16 as shown in Fig. 2), and at least one lug fastener (bolts 24, 24’) connects the rim halves at a center portion (second portion of bolts 24, 24’ between hub and holding element 19).
Regarding Claim 3, Sogge and Simula et al. teach the road wheel of claim 1, as discussed above.
Sogge does not disclose a wear ring that is positioned on an outer surface of the second rim half.
However, Simula et al. teaches (Para. [0034]-[0045]; Figs. 1-17) a wheel (150, 200) with a wear ring (wear pad 166, not shown on wheel 200 but mounting surface at points 220 shown in Figs. 11-17) mounted to a lip (164, 214) on an outer surface of the rim (156, 206).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Sogge to include a wear pad, such as taught by Simula et al., in order to increase longevity of the wheel where it engages with another track component.
Regarding Claim 4, Sogge and Simula et al. teach the road wheel of claims 1 and 3, as discussed above. Sogge further discloses (Col. 1 line 35 — Col. 3 line 3; Figs. 1-8) the first rim half (panel 15) and the second rim half (panel 16) are operatively connected to one another with at least one fastener (bolts 24, 24’).
Sogge does not disclose the fastener fastens the wear ring to the second rim half.
However, Simula et al. teaches (Para. [0034]-[0045]; Figs. 1-17) a wear ring (wear pad 166, not shown on wheel 200 but mounting surface at points 220 shown in Figs. 11-17) mounted using fasteners.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Sogge to include a wear pad, such as taught by Simula et al., using the fastener that connects the panels because it would increase longevity of the wheel while minimizing the number of fasteners.
Regarding Claim 5, Sogge and Simula et al. teach the road wheel of claim 1, as discussed above.
Sogge does not explicitly disclose at least one of the first rim half and the second rim half is a fabricated component made using a mold, using a tool, being machined, through additive manufacturing, being joined together from multiple pieces, or a combination thereof.
However, Simula et al. teaches (Para. [0034]-[0050]; Figs. 1-17) a wheel (150, 200) may be forged or cast using a mold.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Sogge to be forged or cast using a mold, such as taught by Simula et al., to give the wheel desired high strength properties.
Regarding Claim 6, Sogge and Simula et al. teach the road wheel of claim 1, as discussed above. Sogge further discloses (Col. 1 line 35-Col. 3 line 3; Figs. 1-8) the first rim half (panel 15) is interlocked with the second rim half (panel 16) with a dovetail connection (it can be seen in Figs. 4 and 5 that the panel 15, 16 has protrusions 28 to mate with the seats 25, 26 of holding element 19).
Regarding Claim 7, Sogge and Simula et al. teach the road wheel of claim 1, as discussed above. Sogge further discloses (Col. 1 line 35-Col. 3 line 3; Figs. 1-8) the first rim half (panel 15) and the second rim half (panel 16) are operatively connected with at least one fastener (bolts 24, 24’, nut 29), and wherein a spacer element (second means 23) is provided on the at least one fastener (bolts 24, 24’, nut 29), to maintain the hollow cavity defined by the first rim half and the second rim half (space formed between surface 17 of panel 15 and surface 18 of panel 16 shown in Fig. 2) and to resist deformation (Col. 2 line 47- Col. 3 line 3).
Regarding Claim 9, Sogge discloses (Col. 1 line 35-Col. 3 line 3; Figs. 1-8) a road wheel assembly (12) for a vehicle (10), comprising: a first rim half (panel 15); and a second rim half (panel 16) operatively connected to the first rim half, wherein the first rim half (15) comprises at least a first portion (it can be seen in Fig. 2 that a portion between 15 and 17 is angled away from panel 16) that is angled away from the second rim half (16), wherein the second rim half comprises at least a first portion (it can be seen in Fig. 2 that a portion between 16 and 18 is angled away from panel 15) that is angled away from the first rim half (15), and wherein a hollow cavity (space formed between surface 17 of panel 15 and surface 18 of panel 16 shown in Fig. 2) is formed between the first portion of the first rim half (15) and the first portion of the second rim half (16).
Sogge does not disclose an elastomeric pad, the first rim half or the second rim half comprises a flange that extends from an outer radial edge of the first rim half or the second rim half to support the elastomeric pad.
However, Simula et al. teaches (Para. [0034]-[0050]; Figs. 1-17) a wheel (150, 200) with a flange (edges 160, 162 of rim 156; edges 210, 212 of rim 206) that supports an elastomeric pad (176).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Sogge to include a flange that supports an elastomeric pad, such as taught by Simula et al., in order to interface between the wheel and the track.
Regarding Claim 10, Sogge and Simula et al. teach the road wheel assembly of claim 9, as discussed above. Sogge further discloses (Col. 1 line 35-Col. 3 line 3; Figs. 1-8) the first rim half (panel 15) and the second rim half (panel 16) are operatively connected to one another with at least one fastener or welded connection around the perimeter (bolts 24, 24’ at the inner perimeter of panel 16 as shown in Fig. 2), and at least one lug fastener (bolts 24, 24’) connects the rim halves at a center portion (second portion of bolts 24, 24’ between hub and holding element 19).
Regarding Claim 11, Sogge and Simula et al. teach the road wheel assembly of claim 9, as discussed above.
Sogge does not disclose a wear ring that is positioned on an outer surface of the second rim half.
However, Simula et al. teaches (Para. [0034]-[0045]; Figs. 1-17) a wheel (150, 200) with a wear ring (wear pad 166, not shown on wheel 200 but mounting surface at points 220 shown in Figs. 11-17) mounted to a lip (164, 214) on an outer surface of the rim (156, 206).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Sogge to include a wear pad, such as taught by Simula et al., in order to increase longevity of the wheel where it engages with another track component.
Regarding Claim 12, Sogge and Simula et al. teach the road wheel assembly of claims 9 and 11, as discussed above. Sogge further discloses (Col. 1 line 35-Col. 3 line 3; Figs. 1-8) the first rim half (panel 15) and the second rim half (panel 16) are operatively connected to one another with at least one fastener (bolts 24, 24’).
Sogge does not disclose the fastener fastens the wear ring to the second rim half.
However, Simula et al. teaches (Para. [0034]-[0045]; Figs. 1-17) a wear ring (wear pad 166, not shown on wheel 200 but mounting surface at points 220 shown in Figs. 11-17) mounted using fasteners.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Sogge to include a wear pad, such as taught by Simula et al., using the fastener that connects the panels because it would increase longevity of the wheel while minimizing the number of fasteners.
Regarding Claim 13, Sogge and Simula et al. teach the road wheel assembly of claim 9, as discussed above.
Sogge does not explicitly disclose at least one of the first rim half and the second rim half is a fabricated component made using a mold, using a tool, being machined, through additive manufacturing, being joined together from multiple pieces, or a combination thereof.
However, Simula et al. teaches (Para. [0034]-[0050]; Figs. 1-17) a wheel (150, 200) may be forged or cast using a mold.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Sogge to be forged or cast using a mold, such as taught by Simula et al., to give the wheel desired high strength properties.
Regarding Claim 14, Sogge and Simula et al. teach the road wheel assembly of claim 9, as discussed above. Sogge further discloses (Col. 1 line 35-Col. 3 line 3; Figs. 1-8) the first rim half (panel 15) is interlocked with the second rim half (panel 16) with a dovetail connection (it can be seen in Figs. 4 and 5 that the panel 15, 16 has protrusions 28 to mate with the seats 25, 26 of holding element 19).
Regarding Claim 15, Sogge and Simula et al. teach the road wheel assembly of claim 9, as discussed above. Sogge further discloses (Col. 1 line 35 — Col. 3 line 3; Figs. 1-8) the first rim half (panel 15) and the second rim half (panel 16) are operatively connected with at least one fastener (bolts 24, 24’, nut 29), and wherein a spacer element (second means 23) is provided on the at least one fastener element (bolts 24, 24’, nut 29), to maintain the hollow cavity defined by the first rim half and the second rim half (space formed between surface 17 of panel 15 and surface 18 of panel 16 shown in Fig. 2) and to resist deformation (Col. 2 line 47- Col. 3 line 3).
Regarding Claim 17, Sogge and Simula et al. teach the road wheel assembly of claim 9, as discussed above.
Sogge does not disclose an additional road wheel, wherein the road wheel is connected to the additional road wheel to form a recessed region between the road wheels, wherein the recessed region is created by the configuration and dimensions of the road wheels, and is configured and dimensioned to accommodate a guide on a track.
However, Simula et al. teaches (Para. [0034]-[0050]; Figs. 1-17) wheels (150, 200) that can form a pair of wheels (174) with a gap (182) formed in between to accommodate a guide for a track (Fig. 10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Sogge to include an additional wheel, such as taught by Simula et al., as it would be an obvious multiplication of parts in order to accommodate a guide for a track.
Regarding Claim 18, Sogge and Simula et al. teach the road wheel assembly of claims 9 and 17, as discussed above. Simula et al. further teaches (Para. [0034]-[0050]; Figs. 1-17) wear rings (114, wear pad 166, not shown on wheel 200 but mounting surface at points 220 shown in Figs. 11-17) attached to each road wheel (100, 150) that can be made of steel if the wheels are aluminum to provide increased durability
Regarding Claim 19, Sogge discloses (Col. 1 line 35-Col. 3 line 3; Figs. 1-8) a method of forming a road wheel (12) for a vehicle (10), comprising: a first rim half (panel 15); and a second rim half (panel 16) operatively connected to the first rim half, wherein the first rim half (15) comprises at least a first portion (it can be seen in Fig. 2 that a portion between 15 and 17 is angled away from panel 16) that is angled away from the second rim half (16), wherein the second rim half comprises at least a first portion (it can be seen in Fig. 2 that a portion between 16 and 18 is angled away from panel 15) that is angled away from the first rim half (15), and wherein a hollow cavity (space formed between surface 17 of panel 15 and surface 18 of panel 16 shown in Fig. 2) is formed between the first portion of the first rim half (15) and the first portion of the second rim half (16).
Sogge does not disclose forging the rim halves, the first rim half or the second rim half comprises a flange that extends from an outer radial edge of the first rim half or the second rim half to support an elastomeric pad.
However, Simula et al. teaches (Para. [0034]-[0050]; Figs. 1-17) a wheel (150, 200) may be forged or cast, with a flange (edges 160, 162 of rim 156; edges 210, 212 of rim 206) that supports an elastomeric pad (176).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Sogge to be forged and include a flange that supports an elastomeric pad, such as taught by Simula et al., in order to achieve high strength properties while reducing weight, and to interface between the wheel and the track.
Regarding Claim 20, Sogge and Simula et al. teach the method of claim 19, as discussed above. Sogge further discloses (Col. 1 line 35-Col. 3 line 3; Figs. 1-8) the first rim half (panel 15) and the second rim half (panel 16) are operatively connected to one another using at least one fastener (bolts 24, 24’).
Regarding Claim 21, Sogge and Simula et al. teach the method of claims 19, as discussed above. Simula et al. further teaches (Para. [0034]-[0050]; Figs. 1-17) adhering the elastomeric pad (176).
Regarding Claim 22, Sogge and Simula et al. teach the method of claims 19, as discussed above.
Sogge does not disclose a wear ring that is positioned on an outer surface of the first rim half or second rim half.
However, Simula et al. teaches (Para. [0034]-[0045]; Figs. 1-17) a wheel (150, 200) with a wear ring (wear pad 166, not shown on wheel 200 but mounting surface at points 220 shown in Figs. 11-17) mounted to a lip (164, 214) on an outer surface of the rim (156, 206).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Sogge to include a wear pad, such as taught by Simula et al., in order to increase longevity of the wheel where it engages with another track component.
Response to Arguments
Applicant's arguments filed August 24, 2022 have been fully considered but they are not persuasive.
Applicant argues that although Simula et al. teaches an integral flange on a wheel rim to receive an elastomeric pad, there would have been no motivation to form the rim of Sogge integral with either of the rim halves. However, the rejection is not a literal combination of Sogge and Simula et al. Simula et al. is relied upon for the limitation of a flange to support an elastomeric pad.
Applicant’s argument that one of ordinary skill in the art would not have removed the holding element of Sogge is irrelevant due to the fact that the rejection does not discuss the removal of any element of Sogge.
Furthermore, Applicant has provided no evidence to support the argument of no motivation to combine the references.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        							/JASON R BELLINGER/                                                                                                     Primary Examiner, Art Unit 3617